DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This action is in response to the applicant’s filing on November 20, 2019.  Claims 11 – 29 are pending and examined below.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Specification
The disclosure is objected to because it contains embedded hyperlinks and/or other form of browser-executable code.  Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11 – 13 and 20 – 22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by cited U.S. Patent Application Publication No. 2018/0217607 A1 to Ren et al. (herein after “Ren et al. publication").
As to claim 20,
the Ren et al. publication discloses a system for supporting an autonomous vehicle, comprising: 
at least one database, for storing object physical property data associated with a plurality of objects (see ¶25 – ¶29 and ¶54); 
a sensor, for capturing object data associated with an object in the surroundings of the vehicle (see ¶18 – ¶20 and ¶28); 
a processor, operatively coupled to the sensor and the at least one database (see ¶17, ¶28 and ¶29), wherein the processor is configured to 
4Appl. No.: 16/690,117Preliminary Amendmentperform object recognition on the captured object data relating to the surroundings to determine observed physical properties relating to the captured object data (see ¶29 and ¶32); 
determine, after object recognition is performed, that an unknown object is present in the surroundings (see ¶38 – ¶39); 
perform a context-based search of at least one database to determine object physical property data that are similar to the captured object data (see ¶29 and ¶32); 
identify one or more objects that are most similar to the captured object data (see ¶29, ¶31 and ¶63); 
deriving, via the processor, a recommended course of action for the autonomous vehicle on the basis of the identification (see ¶32 and ¶40 – ¶42); and
 transmit the derived recommended course of action to a controller of the autonomous vehicle (see ¶32 and ¶40 – ¶42).

As to claim 11,
claim 11 is directed to a method but requires the same scope of limitation as claim 20.  Therefore, claim 11 is rejected for the same reason(s) as claim 20, as discussed herein above.

As to claims 12 and 21,
the Ren et al. publication discloses a system for object recognition in an autonomous vehicle including an image feature database. (See Abstract, ¶5 and ¶27.)  Thus, the Ren et al. publication is considered to disclose determining the unknown object in an image database on the basis of image-based data relating to the surroundings.
claim 13 and 22,
	the Ren et al. publication discloses snapshot of a streaming data and static data that corresponds to what the car continuously captures from road activities along the selected route. The snapshot include user metadata such as object images with associated locations and times that the data was collected. (See ¶55.)  The Ren et al. publication also discloses that static data 501 may be referred to as metadata that includes objects detected in the camera images, object name and profile, object category, object location and time of image capture.  (See ¶56.)  Thus, the Ren et al. publication is considered to disclose identifying one or more objects comprises extracting metadata on the basis of the search result provided by the image database.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 14 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over the Ren et al. publication in view of U.S. Patent Application Publication No. 2019/0080453 A1 to Song et al. (herein after “Song et al. publication").
As to claims 14 and 23,
the Ren et al. publication discloses the invention substantially as claimed, except for
generating a wordnet describing the unknown object on the basis of the extracted metadata.
Generating a wordnet describing an object on the basis of extracted metadata is old and well known, as demonstrated by the Song et al. publication who discloses  technology that generally relates to recognition, and for some embodiments, to image recognition. (See ¶2.)  For instance, the Song et al. publication discloses “ImageNet[, which] is a large visual database for use in visual object recognition software research, which is organized according to the so-called WordNet hierarchy (which currently includes a large list of nouns), in which each node of the hierarchy includes a large number of images”.  (See ¶78.)(Emphasis added.)   Such disclosure suggest generating a wordnet describing an unknown object on the basis of the extracted metadata.                                           
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to modify the Ren et al. publication to generate a wordnet describing the unknown object on the basis of the extracted metadata, as suggested by the Song et al. publication, in order to conduct analyses of the images' metadata to facilitate navigation of an autonomous vehicle.

Claims 15, 18, 19, 24, 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over the Ren et al. publication in view of U.S. Patent Application Publication No. 2018/0211128 A1 to Hotson et al. (herein after “Hotson et al. publication").
As to claims 15, 18, 19, 24, 27 and 28,
the Ren et al. publication discloses the invention substantially as claimed, except for
a context-based search of at least one database comprising interlinked data to determine object physical property data.
Performing a context-based search of at least one database comprising interlinked data to determine object physical property data is old and well known, as demonstrated by the Hotson et al. publication who discloses that “an intelligent or autonomous vehicle may need to . . . classify objects in dynamic surroundings. Deep convolutional neural networks have had great success in the domain of object recognition, even exceeding human performance in some conditions. Deep convolutional neural networks can be highly proficient in extracting mappings of where high level features are found within images. These feature maps may be extracted from convolutions on a static image and then be used for image or object recognition.” (See ¶12.)  According to Hotson, “the use of concatenated feature maps and recurrent connections within classification and regression models (such as a neural network) when extracting feature maps from or detecting objects in video sequences.”  (See ¶15.)   Such disclosure suggests a context-based search of at least one database comprising interlinked data to determine object physical property data.
.

Claims 16 – 17 and 25 – 26 are rejected under 35 U.S.C. 103 as being unpatentable over the Ren et al. publication in view of U.S. Patent No. 9,110,882 to Overell et al. (herein after “Overell et al. publication").
As to claims 16 – 17 and 25 – 26,
the Ren et al. publication discloses the invention substantially as claimed, except for
performing the context-based search comprising searching a knowledge-based system, and
performing the object recognition comprising searching unstructured data. 
Performing a context-based search comprising searching a knowledge-based system, and performing object recognition comprising searching unstructured data is known, as demonstrated by the Overell et al. patent who discloses [t]echniques for extracting structured knowledge from unstructured text and for determining the reliability of such extracted knowledge.
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to modify the Ren et al. publication to perform a context-based search comprising searching a knowledge-based system and object recognition 

Conclusion
Examiner's Note(s): The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.
In addition, disclosures in a reference must be evaluated for what they would fairly teach one of ordinary skill in the art.  See In re Snow, 471 F.2d 1400, 176 USPQ 328 (CCPA 1973) and In re Boe, 355 F.2d 961, 148 USPQ 507 (CCPA 1966). Specifically, in considering the teachings of a reference, it is proper to take into account not only the specific teachings of the reference, but also the inferences that one skilled See In re Preda, 401 F.2d 825, 159 USPQ 342 (CCPA 1968) and In re Shepard, 319 F.2d 194, 138 USPQ 148 (CCPA 1963).  Likewise, it is proper to take into consideration not only the teachings of the prior art, but also the level of ordinary skill in the art.  See In re Luck, 476 F.2d 650, 177 USPQ 523 (CCPA 1973).  Specifically, those of ordinary skill in the art are presumed to have some knowledge of the art apart from what is expressly disclosed in the references.  See In re Jacoby, 309 F.2d 513, 135 USPQ 317 (CCPA 1962).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY A. BUTLER whose telephone number is (313)446-6513.  The examiner can normally be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m. at (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Electronic Communications
Prior to initiating the first e-mail correspondence with any examiner, Applicant is responsible for filing a written statement with the USPTO in accordance with MPEP § 502.03 II. AJJ received e-mail messages including e-mail attachments shall be placed into this application’s record.

/RODNEY A BUTLER/Primary Examiner, Art Unit 3666